Citation Nr: 1604065	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  14-28 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had periods of reserve service, including in the Air National Guard (ANG) of Pennsylvania from June 1986 to March 1988.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision by the RO in Los Angeles, California that denied service connection for anxiety disorder, claimed as an unspecified mental condition. 

The scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Hence, the issue on appeal has been characterized as listed on the first page of this remand.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his June 2014 VA Form 9 (substantive appeal), the Veteran requested a Board hearing before a Veterans Law Judge (VLJ) of the Board at the RO (i.e., a Travel Board hearing), and also requested a videoconference hearing before a VLJ of the Board.  

In correspondence dated in February 2015, the Veteran withdrew his request for a Travel Board hearing, and requested a videoconference hearing before a VLJ of the Board.  He reiterated this request in December 2015.

The Veteran is entitled to this hearing before the Board adjudicates his appeal. See 38 U.S.C.A. § 7107  (West 2014); 38 C.F.R. §§ 20.700, 20.704 (2015).  This hearing must be scheduled by the AOJ.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule a Board videoconference hearing as requested before a Veterans Law Judge at the earliest available opportunity, in accordance with applicable procedures.  Notify the Veteran and his representative of the date, time, and location of this hearing, and put a copy of this notice letter in his claims file. 

2.  Once the Veteran has been afforded this requested hearing, or in the event that he withdraws this hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of his claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




